Citation Nr: 0905821	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and whether this claim may be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to March 
1967.

This matter is before the Board of Veterans' Appeals on an 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the Veteran's claim for service 
connection for "paranoid personality with depressive 
features."

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1971, the 
Board denied a claim for service connection for a nervous 
disorder.  

2.  The evidence received since the Board's October 1971 
decision, which denied service connection for a nervous 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  An acquired psychiatric disorder was not caused or 
aggravated by service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's October 1971 decision which denied a claim of 
entitlement to service connection for a nervous disorder; the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

2.  The Veteran does not have an acquired psychiatric 
disorder that was incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309, 4.9 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1970, the RO denied a claim for service connection 
for a nervous condition.  The Veteran appealed, and in 
October 1971, the Board denied the claim, which it 
characterized as a claim for "nervous disorder."  The 
Board's decision was final.  See 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1104 (2008).  

In March 2003, the Veteran filed to reopen his claim.  In 
August 2003, the RO denied the claim on the merits.  The 
Veteran has appealed.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in October 
1971.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for psychoses when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).    

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2008); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

The evidence of record at the time of the Board's October 
1971 rating decision included the Veteran's service treatment 
reports, which did not show treatment for psychiatric 
symptoms.  The Veteran's separation examination report, dated 
in February 1967, showed that his psychiatric condition was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," which was signed by the Veteran, he 
denied a history of "frequent or terrifying nightmares," 
"depression or excessive worry," "nervous trouble of any 
sort," or "excessive drinking habit."

As for the post-service medical evidence, it primarily 
consisted of private treatment reports from Bergen Pines 
County Hospital (BPCH), dated in 1970, which showed treatment 
for psychiatric symptoms.  Some of these reports are somewhat 
difficult to read, but appear to note that the Veteran had an 
"almost lifelong history" of maladaption and maladjustment 
to family, social, and working community.  The diagnoses were 
"personality disorder, paranoid schizo-affective," and 
"depressive reaction associated with alcohol intake."  

A statement from G.L.M.C., M.D., dated in June 1971, is 
somewhat difficult to read, but appears to assert that the 
Veteran had been a patient for the past 25 years (the 
Veteran's discharge (DD Form 214) indicated that he was born 
in 1944), with a notation of a "nervous personality."  

An undated letter from the Veteran to his parents, received 
in October 1970, showed that he stated that he had been a 
great disappointment to his parents, that he wanted to "work 
on his mind," that he planned to go to college sometime in 
the future, and that he was going to go away for awhile to 
"try to develop a sense of responsibility among other 
things" so that when he returned to school they could be 
proud of him.  

At the time of the October 1971 decision, there was no 
evidence of treatment for psychiatric symptoms during 
service, nor was the claimed condition shown upon separation 
from service.  Dr. G.L.M.C.'s statement indicated that the 
Veteran had received treatment for a 25-year history 
psychiatric symptoms, and that he had a "nervous 
personality."  The BPCH reports showed treatment for 
psychiatric symptoms in 1970.  There was evidence that the 
veteran had a personality disorder.  There was no competent 
evidence linking an acquired psychiatric disorder to the 
Veteran's service.  The Board therefore determined that the 
preponderance of the evidence was against the claim that the 
veteran had a nervous disorder that was related to his 
service.  

Evidence received since the October 1971 decision consists of 
VA and non-VA reports, dated between 1997 and 2003, as well 
as reports from the Social Security Administration (SSA).  

The SSA's reports show that in April 1989, they determined 
that the Veteran was disabled as of February 1986, with a 
primary diagnosis of chronic simple schizophrenia, and a 
secondary diagnosis of depression.  Internal documentation 
indicates that the Veteran's folder had inadvertently been 
destroyed, but that some evidence was still available.  The 
SSA's available associated documentation includes the 
summarization of a report from Dr. L.S., dated in August 
1986, which indicates that the Veteran was impaired due to 
psychiatric symptoms but that he could still perform certain 
work (the actual report is not of record).  A report from 
J.C., M.D., dated in March 1997, shows that the Veteran 
complained of anxiety since he was in his teens, to include 
while in high school.  The report indicates that the Veteran 
reported receiving psychiatric treatment in 1984, at which 
time he was diagnosed with a panic disorder.  The report 
notes Axis I diagnoses of history of agoraphobia, panic 
disorder, and chronic anxiety, and an Axis II diagnosis of 
passive-aggressive traits.  Other associated reports note a 
schizotypal personality disorder, a panic disorder, and the 
presence of phobias.  

Reports from D.R.S., D.O., dated between 2001 and 2003, 
contain notations of a seizure disorder, depression, and 
anxiety.  

A VA report (VA Form 21-2545), dated in November 1987, shows 
that the Veteran complained of paranoia, being withdrawn, 
fear, anger, lack of confidence, and being inactive.  This 
report indicates that it was completed in anticipation of a 
VA psychiatric examination, in association with a claim for 
nonservice-connected pension.  However, a November 1987 RO 
rating decision states that the Veteran failed to report for 
his examination.  

A statement from the Veteran's mother, received in January 
2005, shows that she states that the Veteran was "a 
stranger" upon returning from his service, that he was 
withdrawn, and that during service he had gotten into trouble 
for taking the heels off of his boots because he thought that 
he was too tall.  In a photocopy of an attached calendar 
page, an entry, which indicates that it was made in April 
1987, essentially states that she spoke with the Veteran, who 
exhibited behavior such as shouting, crying, and anger, at 
the suggestion that he should go find a job.  He reportedly 
stated that he had almost been court-martialed during service 
for being late for duty, because he had been at the beach 
"and couldn't leave or move because other people were on the 
beach and would see him."  

This evidence, that was not of record at the time of the 
October 1971 Board decision, is not cumulative; thus it is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  The claims 
files now contain several years' worth of post-service 
medical reports that were not of record in October 1971, to 
include evidence of diagnosed psychiatric disorders that were 
not of record in October 1971.  This evidence therefore 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, 155 F.3d at 1363 (noting that new evidence could 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  The claim 
is therefore reopened.   

The Board will now analyze the claim on the merits.  The 
Veteran asserts that he had a psychiatric disorder that was 
caused or aggravated by his service.  He appears to argue, in 
part, that he had a preexisting seizure disorder that caused 
or aggravated his phobias during service.  Specifically, in a 
statement, received in August 2005, he stated that a private 
physician, Dr. D.R.S., told him that, "epilepsy is 
considered the father of phobias."  He further argued that, 
"The service, by its demanding that I wear shoes and boots, 
when I didn't before, certainly could have triggered the 
severe mental condition in the service, because of epilepsy, 
which Dr. [D.R.S] believes I've had since before the service 
(for a very long time).  If it didn't actually start in the 
service, it was definitely aggravated by the service."  See 
also Veteran's letter, received in August 2003.  

As an initial matter, to the extent that a claim for service 
connection for a personality disorder has been presented, 
38 C.F.R. § 3.303(c) proscribes that a personality disorder 
is not a disease or injury within the meaning of veterans' 
benefits law.  See also 38 C.F.R. § 4.9.  A personality 
disorder, therefore, is not the type of disease for which VA 
compensation benefits (i.e., entitlement to service 
connection) may be awarded.  See Winn v. Brown, 8 Vet. App. 
510, 516 (1996) (holding "that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary . . . in 38 U.S.C. 
§ 501").  In a case such as this one, "where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for a personality disorder must be denied in the 
absence of any legal merit.  38 U.S.C.A. §§ 1110, 1131.

As for the claim that the Veteran has an acquired psychiatric 
disorder (i.e., other than a personality disorder) due to his 
service, the Board finds that the claim for an acquired 
psychiatric disorder must also be denied.  There is no 
evidence to show that the Veteran was treated for psychiatric 
symptoms during service, providing limited evidence against 
this claim.  The earliest medical evidence of an acquired 
psychiatric disorder is dated in 1970, which was about three 
years after separation from service, and the next relevant 
medical evidence is dated about 16 years later, in 1986.  
This is about 19 years after separation from service.  These 
periods without treatment are evidence that there has not 
been a continuity of symptomatology, and they weigh against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  
Simply stated, the Board finds that the post-service medical 
record provides highly probative evidence against this claim, 
indicating a problem that began after service.  

Finally, there is no competent evidence associating an 
acquired psychiatric disorder with his service (to include 
competent evidence to show that he had a preexisting seizure 
disorder that caused or aggravated his phobias during 
service), or to show that a psychosis was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that a psychiatric disorder is due to 
service.  In this case, when the Veteran's service and post-
service medical records are considered (which indicate that 
the Veteran does not have a psychiatric disorder due to his 
service), the Board finds that the medical evidence outweighs 
the lay statements submitted in support of the argument that 
the Veteran has a psychiatric disorder that is related to his 
service.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in July 2003 and April 2005, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The July 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's service medical records, as well as VA and non-VA 
medical records, and records from the SSA.  In this regard, 
the Veteran's representative has argued that VA failed in its 
duty to assist to obtain records of treatment dated after 
service, but prior to 1970, as well as police reports 
associated with his 1970 hospitalization at BPCH.  
Furthermore, the Veteran has asserted that his SSA grant of 
benefits was the result of a 1987 letter that he presented 
from a hypnotherapist, whom he had visited in 1980.  He 
appears to argue that an attempt is warranted to obtain this 
letter directly from the hypnotherapist.  However, the VA's 
"duty to assist," set forth at 38 U.S.C.A. § 5107(b), is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Here, VA has already obtained all available SSA records.  
With regard to any police reports associated with the 
Veteran's 1970 hospitalization, their existence is 
speculative, and no details have been provided which 
reasonably identify their existence and location.  Nor is 
there any allegation that they contain relevant medical 
evidence.  The medical treatment reports for this 
hospitalization are of record.  With regard to the 1987 
letter from the hypnotherapist, any such letter would come 
about 20 years after separation from service.  The Veteran's 
psychiatric diagnoses have been established by other evidence 
of record.  The Board has conceded that psychiatric treatment 
is shown (apart from in 1970) as early as 1986 (i.e., prior 
to the alleged date of this letter), and there is no 
allegation that this letter contains competent evidence 
linking a psychiatric disorder to the Veteran's service.  In 
this regard, the Board is unaware of any authority which 
requires affording a statement from a hypnotherapist more 
probative value than that of a layperson.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Accordingly, the Board finds that there is no reasonable 
possibility that this evidence would substantiate the claim, 
and that additional development is not warranted.  See 
38 C.F.R. § 3.159(d) (2008).  

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment records do not show any 
relevant treatment, the claimed condition is first shown 
about 3 years after separation from service, followed by a 
second gap of about 16 years in treatment, and there is no 
competent evidence to show that the claimed condition is 
related to the Veteran's service.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against this claim.  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent only, the appeal is granted.  

Service connection for a psychiatric disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


